DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zebr (WO2015172754) in view of Weaver (US Patent No 6516860).
Regarding claim 1, Zebr teaches (figures 1,3, and 5) a pull cord arrangement for a Venetian blind, comprising a winding element (22) arranged to be connected to a blind such that the blind is released or wound in response to a rotational movement of the winding element about a rotational axis, a connecting element (where cord is wound around) coupled to the winding element to rotate together with the winding element, and a pull cord (13) engaging the connecting element so as to control the rotation of the connecting element and thus the winding element as the pull cord is operated (page 3, lines 3-7), and wherein the ratio between the engagement diameter d of the connecting element at which diameter the pull cord operatively engages the connecting element and the outer diameter D of 
Weaver teaches (figures 1-2) a pull cord arrangement further comprising a pull cord actuator (16) formed by a telescopic rod comprising a first rod (20) and a second rod (22), the second rod being movable in relation to the first rod along a longitudinal extension of the first rod (column 5,lines 15-18), and wherein the pull cord is connected to the second rod (at 40), whereby the pull cord is operated by moving the second rod along the longitudinal extension of the first rod, whereby the pull cord is operated as the second rod is moved along the first rod.
It would have been obvious to one of ordinary skill in the art at the time, to modify Zebr to incorporate the teachings of Weaver by using a telescopic rod, with a first rod and second rod movable in relation to the first, to operate the pull cord by means of carrier and a locking element, the second rod being in a surface facing a slit and comprising the locking element engaging the carrier. These alterations provide the predicable and expected results of maintaining a child-friendly assembly that is user-friendly, easy to operate, and without dangerous exposed cords.

Regarding claim 4, Zebr as modified with Weaver, Weaver teaches (figure 1) the first rod being pivotally arranged about the rotation axis of the winding element (column 5, lines 27-33).
Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zebr (WO2015172754) in view of Kirby (US PG Pub 20120090795).
Regarding claim 1, Zebr teaches (figures 1,3, and 5) a pull cord arrangement for a Venetian blind, comprising a winding element (22) arranged to be connected to a blind such that the blind is released or wound in response to a rotational movement of the winding element about a rotational axis, a connecting element (where cord is wound around) coupled to the winding element to rotate together with the winding element, and a pull cord (13) engaging the connecting element so as to control the rotation of the connecting element and thus the winding element as the pull cord is operated (page 3, lines 3-7), and wherein the ratio between the engagement diameter d of the connecting element at which diameter the pull cord operatively engages the connecting element and the outer diameter D of the winding element is smaller than 2:3 (It can be inferred from figure 2 that the connecting element upon which the cord engages with the winding element is round. It is obvious and well known in the art to have different diameters in instances like this, when a ratio would be desired to allow maximum adjustments with minimum input), and that the pull cord in a position along its longitudinal extension comprises a carrier (15); a locking element (19) engaging the carrier, rod (1) along its longitudinal extension comprises a slit (2) in which the carrier of the pull cord is movably received. Zebr does not teach the pull cord arrangement further comprises a pull cord actuator formed by a telescopic rod comprising two rods, the second rod being movable in relation to the first rod along a longitudinal extension of the first rod, and wherein the pull cord is connected to the second rod, whereby the pull cord is operated by moving the second rod along the longitudinal extension of the first rod, and the 
Kirby teaches (figures 1 and 4) a pull cord arrangement comprising a pull cord actuator (120A) formed by a telescopic rod comprising a first rod (122A) and a second rod (124A), the second rod being movable in relation to the first rod along a longitudinal extension of the first rod, and wherein the pull cord is connected to the second rod (paragraph 0018, lines 13-16), whereby the pull cord is operated by moving the second rod along the longitudinal extension of the first rod (paragraph 0017, lines 10-14). 
It would have been obvious to one of ordinary skill in the art at the time, to modify Zebr to incorporate the teachings of Kirby by using a telescopic rod, with a first rod and second rod movable in relation to the first, to operate the pull cord by means of carrier and a locking element, the second rod being in a surface facing a slit and comprising the locking element engaging the carrier. These alterations provide the predicable and expected results of maintaining a child-friendly assembly that is user-friendly, easy to operate, and without dangerous exposed cords.
Regarding claim 2, Zebr as modified with Kirby, Zebr teaches (figure 2) a beaded chain pull cord (13) that is a closed loop (paragraph 11 teaches that the positioning of the slats is done by the bendable member when the driver is shifted upwards or downwards. In order for this to function, the bendable member must be a closed loop). Kirby teaches (figure 5) a connecting element comprising projections (149) engaging the pull cord (130).
Regarding claim 3, Zebr as modified with Kirby, Kirby teaches (figure 4) the pull cord (130) being inside the first rod (122A).
Regarding claim 4, Zebr as modified with Kirby, Kirby teaches (figure 4) the first rod being pivotally arranged about the rotation axis of the winding element (paragraph 0022, lines 11-16).

Regarding claim 7, Zebr as modified with Kirby, Kirby teaches (figure 5) a winding element (160) comprising a spring (162) providing a rotational biasing of the winding element.  
Regarding claim 8, Zebr as modified with Kirby, Kirby teaches (figure 5) that the ratio between the engagement diameter of the connecting element (140) at which diameter the pull cord operatively engages the connecting element and the outer diameter of the winding element (112) is smaller than 1:2. It can be inferred from figure 5 that the ratio is such based on the scaling in the drawing. It is obvious and well known in the art to have different diameters in instances like this, when a ratio would be desired to allow maximum adjustments with minimum input.
Regarding claim 9, Zebr as modified with Kirby, Kirby teaches (figure 5) that the ratio between the engagement diameter of the connecting element (140) at which diameter the pull cord operatively engages the connecting element and the outer diameter of the winding element (112) is smaller than 1:3. It can be inferred from figure 5 that the ratio is such based on the scaling in the drawing. It is obvious and well known in the art to have different diameters in instances like this, when a ratio would be desired to allow maximum adjustments with minimum input.
Regarding claim 10, Zebr as modified with Kirby, Kirby teaches (figure 5) that the ratio between the engagement diameter of the connecting element (140) at which diameter the pull cord operatively engages the connecting element and the outer diameter of the winding element (112) is smaller than 1:4. It can be inferred from figure 5 that the ratio is such based on the scaling in the drawing. It is obvious and well known in the art to have different diameters in instances like this, when a ratio would be desired to allow maximum adjustments with minimum input.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zebr (WO2015172754) in view of Weaver (US Patent No 6516860) as applied above, and further in view of Cannaverde (US Patent No 8286686).
Regarding claim 5, modified Zebr does not teach a rod encasing the connecting element. Cannaverde (figure 7) teaches the rod extending up to the connecting element and encompassing it.
It would have been obvious to one of ordinary skill in the art at the time to Modify Zebr, to incorporate the teachings of Cannaverde by having the connecting element inside the first rod. This alteration provides the predictable and expected result of offering better protection for moving parts of the assembly, thus allowing longevity in function.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zebr (WO2015172754) in view of Kirby (US PG Pub 20120090795) as applied above, and further in view of Cannaverde (US Patent No 8286686).
Regarding claim 5, the modified Zebr does not teach a rod encasing the connecting element. Cannaverde (figure 7) teaches the rod extending up to the connecting element and encompassing it.
It would have been obvious to one of ordinary skill in the art at the time to Modify Zebr, to incorporate the teachings of Cannaverde by having the connecting element inside the first rod. This alteration provides the predictable and expected result of offering better protection for moving parts of the assembly, thus allowing longevity in function.
Response to Arguments
	Applicant's arguments filed on 03/29/2021 have been fully considered but they are not persuasive.
In response to the arguments regarding the rejection of claims 1, 3, and 4 under 35 U.S.C. §103 over WO 2015/172754 to Zebr and U.S. Patent No. 6,516,860 to Weaver et al, the examiner respectfully submits the following:

The applicant argues that one skilled in the art would not have motivation to modify Zebr with Weaver. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation is found because of the shared field of endeavor, and thus it would have been obvious to modify Zebr to include the teaching of a telescoping rod from Weaver.
The applicant argues that Zebr does not teach that the carrier is movably received in the first rod, while the locking element is comprised in the second rod. It is respectfully submitted that along the longitudinal extension of the first rod, the carrier is received, and that in combination with the reference Weaver the second rod slides over the first rod. The locking element would control the movement of the rod by being connected to, or on the second rod, while maintain being moveably received in the first rod.
The applicant argues that the telescoping members of Weaver are not compatible with the device and rod of Zebr, because the slider of Zebr would not fit in inside the telescopic rod. It is respectfully submitted that the teachings of the telescopic rod from Weaver is able to modify Zebr by having the carrier be connected to the second rod, thus not requiring the slider to be inside the rod.

The applicant argues that Zebr fails to describe that the slider is movably received in the slot. The examiner respectfully disagrees with this argument. Paragraph 0010 of Zebr states “There is a slider slidingly arranged on the hollow rod which is hold in a position inside of the hollow rod by its shoulder and led by the longitudinal slot.” The shoulder is part of the slider, and is therefore received in and led by the slot.
The applicant argues that one skilled in the art would not have motivation to modify Zebr with Kirby, and that they are not compatible. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation is found because of the shared field of endeavor. It is noted that the telescopic feature is what is lacking from the Zebr member, and the Kirby reference teaches it.
In response to the arguments regarding the rejection of claim 5 under 35 U.S.C. § 103 over Zebr, Weaver et al., and U.S. Patent No. 8,286,686 to Cannaverde, the examiner respectfully submits the following:
The applicant argues that one skilled in the art would not have motivation to modify Zebr with Weaver and Cannaverde, and that they are not compatible. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation is found because of the shared field of endeavor, and thus it would not have been unreasonably to further modify Zebr with the teaching of the rod extending up to the connecting element and encompassing it as found in Cannaverde.
In response to the arguments regarding the rejection of claim 5 under 35 U.S.C. § 103 over Zebr, Kirby, and Cannaverde, the examiner respectfully submits the following:
The applicant argues that one skilled in the art would not have motivation to modify Zebr with Kirby and Cannaverde, and that they are not compatible. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation is found because of the shared field of endeavor, and thus it would not have been unreasonably to further modify Zebr with the teaching of the rod extending up to the connecting element and encompassing it as found in Cannaverde.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634